         Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 1 of 85




1                                                                     The Honorable Robert J. Bryan

2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
8
     UGOCHUKWU GOODLUCK
9    NWAUZOR, FERNANDO AGUIRRE-                         No. 17-cv-05769-RJB
     URBINA, individually and on behalf of all
10   those similarly situated,                          DEPOSIT ION DESIGNATIONS
                                                        OF BRUCE A. SCOTT, JR.
11                                 Plaintiffs,

12          v.

13   THE GEO GROUP, INC., a Florida
     corporation,
14
                                   Defendant.
15

16          Plaintiffs’ hereby present (1) Plaintiffs’ designations of the Deposition of Bruce A.

17   Scott, Jr., and (2) Defendant’s counter-designations and objections. The designated pages are

18   attached, with Plaintiffs’ designations highlighted in yellow and Defendant’s counter-

19   designations highlighted in green.

20          DATED this 24th day of April, 2020.

21                                               SCHROETER GOLDMARK & BENDER

22                                               s/ Jamal N. Whitehead
                                                 Adam J. Berger, WSBA #20714
23                                               Lindsay L. Halm, WSBA #37141
                                                 Jamal N. Whitehead, WSBA #39818
24
     DE POSIT ION DE SIGN AT IONS OF                         SC H ROETER GOLDMA R K & BENDER
                                                              500 Central Building 810 Third Avenue Seattle, WA 98104
     BRUCE A. SCOTT , J R. (17-cv-05769-RJB) - 1                     Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 2 of 85




1                                           810 Third Avenue, Suite 500
                                            Seattle, WA 98104
2                                           Tel: (206) 622-8000 ~ Fax: (206) 682-2305
                                            berger@sgb-law.com
3                                           halm@sgb-law.com
                                            whitehead@sgb-law.com
4
                                            THE LAW OFFICE OF R. ANDREW FRE E
5                                           Andrew Free (Pro Hac Vice)
                                            P.O. Box 90568
6                                           Nashville, TN 37209
                                            Tel: (844) 321-3221 ~ Fax: (615) 829-8959
7                                           andrew@immigrantcivilrights.com

8                                           OPEN SKY LAW, PLLC
                                            Devin T. Theriot-Orr, WSBA # 33995
9                                           20415 – 72nd Avenue S, Suite 110
                                            Kent, WA 98032
10                                          Tel: (206) 962-5052
                                            devin@opensky.law
11
                                            MENTER IMMIGRATION LAW, PLLC
12                                          Meena Menter, WSBA #31870
                                            8201 164th Ave NE, Suite 200
13                                          Redmond, WA 98052
                                            Tel: (206) 419-7332
14                                          meena@meenamenter.com

15                                          Class Counsel

16

17

18

19

20

21

22

23

24
     DE POSIT ION DE SIGN AT IONS OF                        SC H ROETER GOLDMA R K & BENDER
                                                            500 Central Building 810 Third Avenue Seattle, WA 98104
     BRUCE A. SCOTT , J R. (17-cv-05769-RJB) - 2                   Phone (206) 622-8000 Fax (206) 682-2305
         Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 3 of 85




1                                  CERTIFICATE OF SERVICE

2            I hereby certify that on April 24, 2020, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to
3    the following:

4    Devin T. Theriot-Orr                          R. Andrew Free
     OPEN SKY LAW, PLLC                            THE LAW OFFICE OF R. ANDREW FREE
5    20415 – 72nd Avenue South, Suite 110          PO Box 90568
     Kent, WA 98032                                Nashville, TN 37209
6    devin@opensky.law                             andrew@immigrantcivilrights.com
     Attorney for Plaintiff                        Attorney for Plaintiff
7

8    Meena Menter                                  Joan K. Mell
     MENTER IMMIGRATION LAW PLLC                   III BRANCHES LAW, PLLC
9    8201 – 164th Avenue NE, Suite 200             1019 Regents Boulevard, Suite 204
     Redmond, WA 98052                             Fircrest, WA 98466
10   meena@meenamenter.com                         joan@3ebrancheslaw.com
     Attorney for Plaintiff                        Attorney for Defendant
11
     Colin L. Barnacle
12   Ashley E. Calhoun
     Christopher J. Eby
13   Adrienne Scheffey
     AKERMAN LLP
14   1900 Sixteenth Street, Suite 1700
     Denver, CO 80202
15   colin.barnacle@akerman.com
     ashley.calhoun@akerman.com
16   christopher.eby@akerman.com
     adrienne.scheffey@akerman.com
17   Attorneys for Defendant
18
            DATED at Seattle, Washington this 24th day of April, 2020.
19

20                                                    s/ Virginia Mendoza
                                                      VIRGINIA MENDOZA, Legal Assistant
21
                                                      Schroeter Goldmark & Bender
                                                      810 Third Avenue, Suite 500
22
                                                      Seattle, WA 98104
                                                      Tel: (206) 622-8000
23
                                                      mendoza@sgb-law.com
24
     DE POSIT ION DE SIGN AT IONS OF                         SC H ROETER GOLDMA R K & BENDER
                                                             500 Central Building 810 Third Avenue Seattle, WA 98104
     BRUCE A. SCOTT , J R. (17-cv-05769-RJB) - 3                    Phone (206) 622-8000 Fax (206) 682-2305
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 4 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                         Page 1
                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                  AT TACOMA
     --------------------------------------------------------
       UGOCHUKWU GOODLUCK NWAUZOR,                 )
       FERNANDO AGUIRRE-URBINA,                    )
       individually and on behalf of all           )
       those similarly situated,                   )
                         Plaintiffs,               )
                 vs.                               ) No. 17-cv-05769-RJB
       THE GEO GROUP, INC., a Florida              )
       corporation,                                )
                         Defendant.                )
     --------------------------------------------------------
                                  Videotaped
                   Deposition Upon Oral Examination of
                              BRUCE A. SCOTT JR.
     --------------------------------------------------------
                                   9:39 a.m.
                           Monday, December 9, 2019
                        1019 Regents Blvd., Suite 204
                             Fircrest, Washington




       REPORTED BY:      Keri A. Aspelund, RPR, CCR No. 2661


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 5 of 85
Bruce Scott, Jr.                                            December 9, 2019

                                                                         Page 2
  1     APPEARANCES:
  2     For the Plaintiff:        JAMAL N. WHITEHEAD, ESQ.
  3                               Schroeter Goldmark & Bender
  4                               810 Third Avenue, Suite 500
  5                               Seattle, WA      98104
  6                               206-622-8000
  7                               whitehead@sgb-law.com
  8     For the Defendant:        JOAN K. MELL, ESQ.
  9                               III Branches Law
 10                               1019 Regents Blvd., Suite 204
 11                               Fircrest, WA      98466
 12                               253-566-2510
 13                               joan@3brancheslaw.com
 14     Also Present:             LINDSAY, HITCHCOCK, VIDEOGRAPHER
 15
 16                               MARSHA CHIEN, ESQ.
 17                               Assistant Attorney General
 18                               800 Fifth Avenue, Suite 2000
 19                               Seattle, WA      98104
 20                               marshac@atg.wa.gov
 21                               206-287-4182
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 6 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                         Page 3
  1                              E X H I B I T S
  2   No.     Description                                        Page/Line
  3   345     Bruce A. Scott information document                  13      8
  4   346     September 8-10, 2014, Welcome Book ACA               38     12
  5           Re-Accreditation Audit - GEO-Nwauzor
  6           022874-022940
  7   347     Commission on Accreditation for                      46     13
  8           Corrections Standards Compliance
  9           Reaccreditations Audit, September 8-10,
 10           2014 - GEO-Nwauzor 028201-028239
 11   348     September 25-27, 2017, Welcome Book ACA              50     13
 12           Audit - GEO-Nwauzor 044051-044127
 13   349     Commission on Accreditation for                      51     12
 14           Corrections Standards Compliance
 15           Reaccreditations Audit, September 25-27,
 16           2017 - GEO-Nwauzor 026329-026373
 17   350     Letter dated January 20, 2017, from                  54     12
 18           Bruce A. Scott Jr. to American
 19           Correctional Association - GEO-Nwauzor
 20           096706-096719
 21   351     Email exchange, the first of which is                56      3
 22           dated February 13, 2013 - GEO-Nwauzor
 23           003715-003721
 24
 25                                        Continued ...


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 7 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                         Page 4
  1   352     Policy and Procedure Manual, Chapter:                71      2
  2           Detainee Rules and Discipline, Title:
  3           Infractions and Disciplinary Sanctions -
  4           GEO-Nwauzor 060333-060351
  5
  6                          E X A M I N A T I O N
  7   BY                                                         Page/Line
  8   MR. WHITEHEAD                                                 6      4
  9
 10
 11
 12
 13
 14
 15     (Note:     * Denotes phonetic spelling.)
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 8 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                         Page 5
  1       Fircrest, Washington; Monday, December 9, 2019
  2                            9:39 a.m.
  3                  --------------------------
  4                THE VIDEOGRAPHER:      We are going on the record at
  5   9:39 a.m. on December 9th, 2019.
  6                This is media unit one, volume one, of the video
  7   deposition of Bruce Scott taken by the plaintiff, case
  8   number 17-cv-05769-RJB in the matter of Nwauzor vs. The GEO
  9   Group, filed in the U.S. District Court, Western District
 10   of Washington, at Tacoma.
 11                This deposition is taking place at 1019 Regents
 12   Boulevard, Suite 204, in Fircrest Washington.
 13                The videographer is Lindsay Hitchcock for
 14   Seattle Deposition Reporters, 600 University Street,
 15   Seattle, Washington 98101.        The court reporter is Keri
 16   Aspelund for Seattle Deposition Reporters.
 17                Counsel, at this time please identify yourselves
 18   for the record, and the witness may be sworn in.
 19                MR. WHITEHEAD:     Good morning.      Jamal Whitehead
 20   on behalf of Mr. Nwauzor and the certified class.
 21                MS. MELL:    Joan Mell on behalf of GEO, and the
 22   witness is Bruce Scott.
 23
 24
 25


                 SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com      206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 9 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                         Page 6
  1                  --------------------------
  2   BRUCE A. SCOTT JR.:       Witness herein, having been
  3                             duly sworn, testified as follows:
  4                        E-X-A-M-I-N-A-T-I-O-N
  5   BY MR. WHITEHEAD:
  6          Q.    Mr. Scott, we met a moment ago off the record.
  7   I'll introduce myself for benefit of the record.            I'm Jamal
  8   Whitehead, I represent Mr. Nwauzor and Mr. Aguirre-Urbina
  9   in their class action lawsuit against The GEO Group.
 10                Sir, could you state and spell your name for the
 11   record, please.
 12          A.    Bruce A. Scott Jr., B-R-U-C-E, A., Scott,
 13   S-C-O-T-T, J-R.
 14          Q.    And the A, what does that stand for?
 15          A.    Arnold, A-R-N-O-L-D.
 16          Q.    And your date of birth, Mr. Scott?
 17          A.         1971.
 18          Q.    What's your current address?
 19                MS. MELL:    You don't have to give your personal
 20   address.
 21                I'll accept.
 22          Q.    Okay.   With that understanding, that Counsel
 23   accepts service on your behalf, who is your current
 24   employer?
 25          A.    The GEO Group.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 10 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                      Page 7
  1           Q.    And your current job title?
  2           A.    Assistant facility administrator.
  3           Q.    Mr. Scott, have you ever given testimony under
  4   oath before?
  5           A.    Yes.
  6           Q.    In what context?
  7           A.    Under deposition, similar to this.
  8           Q.    What was the nature of the lawsuit?
  9           A.    The State's wage an hour lawsuit against GEO.
 10           Q.    Anything else?
 11           A.    There's been others.       I can't specifically
 12   remember all the others at this time.
 13           Q.    Can you give me an overview of the subject
 14   matter of those other depositions?
 15           A.    There was some depositions for detainee Chavez
 16   Flores, and the rest escape me for right now.
 17           Q.    And the one involving Mr. Chavez Flores, what
 18   was that about?
 19           A.    That was Mr. Chavez Flores had claimed that he
 20   was hit by an officer during a use of force, which did not
 21   occur.
 22           Q.    And what was your role in that incident?
 23           A.    I was not actively involved in the incident.          I
 24   was the assistant.       I was the chief of security at the
 25   time.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 11 of 85
                          GEO Objections Foundation, FRE
Bruce Scott, Jr.                                               December 9, 2019
                          402, 701, 802.

                                                                        Page 8
  1          Q.    All right, and other than what you've just told
  2   me, do you have any other memories of deposition testimony
  3   that you've given?
  4          A.    No.
  5          Q.    Well, I know you've gone over the rules with
  6   your attorney.       I stress three things at the outset.           I'm
  7   sure your attorney has probably told you what I stress at
  8   the outset, but the first thing that I want you to remember
  9   is that this is not a practice.                What you say now is just
 10   as important as if the judge and the jury were here to make
 11   a decision today.
 12                Do you understand that?
 13                MS. MELL:        Object to the form.
 14          A.    Yes.
 15          Q.    And that with the help of the written transcript
 16   and the video, they will assess your cooperation and your
 17   credibility.
 18                Do you understand that?
 19          A.    Yes.
 20          Q.    The second thing that I want to stress is that I
 21   am not a mind reader.          If there is something that prevents
 22   you from giving full and accurate testimony, will you let
 23   me know?
 24          A.    Yes.
 25          Q.    And that goes for if you don't understand a


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 12 of 85
                           GEO Objections Foundation, FRE
Bruce Scott, Jr.           402, 701, 802.                   December 9, 2019

                                                                      Page 9
  1   question I ask.      If I ask a question, and it doesn't make
  2   sense to you, will you let me know that?
  3          A.    Yes.
  4          Q.    And the final thing that I'd like to stress is
  5   that I'm looking for your full cooperation today.             I'd like
  6   your -- your full, most accurate, most truthful testimony
  7   that you can give.
  8                Do you understand that?
  9          A.    Yes.
 10          Q.    We've got a full day ahead of us, and I'm going
 11   to do my best to work efficiently, and to that end, I will
 12   ask many yes or no questions.             If I ask you a yes or no
 13   question, will you give me a yes or no answer?
 14                MS. MELL:      Object to the form.
 15          A.    I'll do my best.          If I don't understand the
 16   question, I will ask you to restate.
 17          Q.    And you're represented by counsel today?
 18          A.    Yes.
 19          Q.    Did you have any role in selecting your
 20   attorney?
 21          A.    No.
 22          Q.    Are you paying your attorney?
 23          A.    I personally am not paying her.
 24          Q.    Are you being paid today?
 25                In terms of your -- I don't know if you're


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 13 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 10
  1   salaried or hourly, but are you on the clock, so to speak?
  2          A.    I am salary.
  3          Q.    So in that way, are you being paid today?
  4                MS. MELL:     Object to the form.
  5          A.    Yes.
  6          Q.    What did you do to prepare for your deposition
  7   today?
  8          A.    Oh, no big preparation for the deposition.
  9          Q.    Well, without revealing any conversations that
 10   you may have had with your attorney, did you speak with
 11   anyone to prepare for today?
 12          A.    No.
 13          Q.    Did you speak to the warden, for example?
 14          A.    No.
 15          Q.    Did you review any documents to prepare for your
 16   testimony today?
 17          A.    No.
 18          Q.    Did you speak with any ICE personnel?
 19          A.    No.
 20          Q.    ICE employees?
 21          A.    No.
 22          Q.    ICE attorneys?
 23          A.    No.
 24          Q.    Can you give me a high level overview of your
 25   educational background, please.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 14 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 11
  1          A.    I have a Bachelor's in Science from Southern
  2   Illinois University, I have an Associate's Degree in Fire
  3   Science from the Community College of the Air Force, and I
  4   also have an Associate's Degree in Human Resources from the
  5   Community College of the Air Force.
  6          Q.    What did you do before GEO?
  7          A.    I was a United States Air Force member.
  8          Q.    For how long?
  9          A.    Twenty years.
 10          Q.    And the highest rank achieved?
 11          A.    Master sergeant.
 12          Q.    And the status of your -- your discharge?
 13          A.    Honorable.
 14          Q.    Why come to work for GEO?
 15          A.    GEO had a fire safety manager position open that
 16   best suited me at the time, and they saw -- they liked what
 17   I had in my qualifications, so they hired me.
 18          Q.    How did you learn about the opening?
 19          A.    It was CareerBuilder.com.
 20          Q.    And the fact that it would be you working in a
 21   detention center, what were your thoughts on that?
 22          A.    Interesting but nothing I had done before.
 23          Q.    Who does GEO house?
 24                MS. MELL:     Object to the form of the question.
 25          A.    GEO houses individuals sent to us by


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 15 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 12
  1   Immigrations and Customs Enforcement.
  2          Q.    And to your knowledge, is this part of criminal
  3   punishment?
  4                MS. MELL:     Object to the form of the question.
  5          A.    I have no knowledge of that.
  6          Q.    Well, what is your understanding of the -- the
  7   status of the people that are housed at the Northwest
  8   Detention Center?
  9                MS. MELL:     Object to the form of the question.
 10          A.    I don't get involved in any of the status.             If
 11   ICE gives us an individual and the proper documentation in
 12   accordance with the contract and the standards, we house
 13   that individual.
 14          Q.    So I just want to make sure I understand your
 15   testimony.     You have no knowledge of whether or not people
 16   that are being housed at the Northwest Detention Center are
 17   there as part of criminal confinement?
 18                MS. MELL:     Object to the form of the question.
 19          A.    I have no idea or information about that.
 20          Q.    What is LinkedIn?
 21          A.    LinkedIn?     LinkedIn is a online business type of
 22   social media web site.
 23          Q.    And do you have a LinkedIn plat -- profile?
 24          A.    I do.
 25          Q.    Did you create it yourself?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 16 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 13
  1          A.    Yes.
  2          Q.    Does anyone else have access to your LinkedIn
  3   profile?
  4          A.    No.
  5          Q.    And the information on your profile, is it
  6   accurate and truthful?
  7          A.    Yes.
  8                       (Exhibit-345 marked.)
  9                THE COURT REPORTER:       This is Exhibit-345.
 10          Q.    Mr. Scott, you've just been handed Exhibit-345.
 11                Is this your LinkedIn profile?
 12                MS. MELL:     Object to the form of the question.
 13          A.    Well, I don't see any web addresses or other key
 14   indicators that -- that show it's printed from my LinkedIn
 15   profile.
 16          Q.    Well, take a moment to review the document, and
 17   then my question to you will be, is this a fair and
 18   accurate representation of your LinkedIn profile?
 19          A.    The information looks correct.
 20          Q.    In that way, are you agreeing with me that this
 21   appears to be a fair and accurate representation of your
 22   LinkedIn profile?
 23                MS. MELL:     Object to the form of the question.
 24          A.    Yes.
 25          Q.    I want to take a look at the position heading


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 17 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 14
  1   there Regional Director, Contract Compliance.
  2                Do you see that?
  3          A.    Yes.
  4          Q.    And according to your profile, this was the
  5   position that you held from February 2016 to June 2016.
  6                Did I get that right?
  7          A.    Yes.
  8          Q.    If you look at the description that you have
  9   there, it begins, "Directed auditing, contract compliance."
 10                What are you referring to there when you write
 11   "contract compliance"?
 12          A.    Contract compliance is -- is reviewing
 13   information of internal audits with GEO on many -- at the
 14   regional level at many different contracts that GEO holds.
 15          Q.    How many contracts are we talking about?
 16          A.    I have no idea how many contracts that there
 17   are.
 18          Q.    Well, during your time as the regional director,
 19   contract compliance, how many contracts did you direct the
 20   auditing and contract compliance of?
 21                MS. MELL:     Object to the form of the question.
 22          A.    I don't know specifically how many contracts.
 23   There are multiple different types of contracts in the
 24   Western Region.
 25          Q.    Well, let's talk about at the Northwest


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 18 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 15
  1   Detention Center.      I mean, certainly we're talking about
  2   the ICE contract; right?
  3          A.    The Northwest ICE Processing Center has an ICE
  4   contract, yes.
  5          Q.    Okay.    All right, so there's the ICE contract;
  6   what else?
  7          A.    What else as far as contracts?
  8          Q.    Yes.
  9          A.    I'm not understanding your question.
 10          Q.    Sure.
 11                I'm trying to get a sense of what you did as
 12   regional director, contract compliance.
 13                Are you with me so far on that?
 14          A.    Yes.
 15          Q.    Okay.    So I'm just trying to get a sense of
 16   which contracts it was that you directed the auditing of.
 17                MS. MELL:     Object to the form of the question.
 18          A.    Well, I'm still confused.
 19                At the Northwest ICE Processing Center, there is
 20   an ICE contract --
 21          Q.    Okay.
 22          A.    -- and that is one of them, yes.
 23          Q.    All right, well can you give me a list of your
 24   responsibilities as it relates -- related to the ICE
 25   contract.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 19 of 85
Bruce Scott, Jr.             GEO Objections Foundation, FRE   December 9, 2019
                             402, 701, 802.
                                                                     Page 16
  1          A.    As the regional director?
  2          Q.    Yes, please.
  3          A.    As the regional director, if the government sent
  4   in any communications related to questions on the contract,
  5   whether we were meeting the intent of the contract, those
  6   type of communications would go through me.
  7          Q.    Anything else?
  8          A.    We would -- I would oversee the internal
  9   auditing for The GEO Group say at the Northwest ICE
 10   Processing Center.
 11          Q.    Anything else?
 12          A.    Related to contract compliance, that's -- that's
 13   really about it.
 14          Q.    All right, so taking that first one, you said
 15   government communications, and you said that was handling
 16   communications from the government about whether or not GEO
 17   was meeting the intent of the contract.
 18                Did I get that right?
 19          A.    Yes.
 20          Q.    Now, was that just one way, meaning that you
 21   were receiving communications from ICE?
 22                MS. MELL:     Object to the form of the question.
 23          A.    We -- not directly.          I would get sometimes
 24   communications from the facility administrators, from their
 25   facilities that their -- their clients had sent to them.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 20 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 17
  1          Q.    Would you ever contact ICE on your own accord
  2   about contract compliance issues?
  3          A.    No.
  4          Q.    All right, so this was always ICE contacting you
  5   to make sure that GEO was in compliance?
  6                MS. MELL:     Object to the form.
  7          A.    ICE never contacted me directly.          I would get
  8   communications through the facility administrators.
  9          Q.    And who are the facility administrators?
 10          A.    There are lots of facilities.         For example,
 11   Stephen Langford is the facility administrator at the
 12   Northwest ICE Processing Center.
 13          Q.    And I hear you saying the Northwest ICE
 14   Processing Center; is that the term that you're using?
 15          A.    Yes.
 16          Q.    Okay.    And that refers to what was previously
 17   known as the Northwest Detention Center?
 18          A.    Previously known as Northwest Detention Center.
 19          Q.    When was the name change made?
 20          A.    Name change was made, I don't remember the exact
 21   date, but sometime late last year --
 22          Q.    Do you know what prompted the change?
 23          A.    -- or this year.      This is December.
 24                I don't know what prompted the change.
 25          Q.    And tell me, how do you know that the name


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 21 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 18
  1   changed?
  2           A.    We received notice from the -- corporate through
  3   our region of the name change and to start putting that on
  4   all our documentation.
  5           Q.    All right, so that was my next question.
  6                 So that -- the name, has the signage changed at
  7   the facility?
  8           A.    Yes.
  9           Q.    And you said your corporate documents make
 10   reference to the new name as well?
 11           A.    Yes.
 12           Q.    All right, so if I slip up and say the Northwest
 13   Detention Center at some point today, like I know I will,
 14   will you understand me to be referring to the Northwest ICE
 15   Processing Center?
 16           A.    Yes.
 17           Q.    All right, so I want to go back to that list
 18   then.
 19                 You said that Stephen Langford is -- I don't
 20   know if is or was the facility administrator at the
 21   Northwest Detention Center; what is his title?
 22           A.    Facility administrator.
 23           Q.    And is that a position that was previously
 24   called warden?
 25           A.    Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
                               GEO Objections Foundation, FRE
       Case 3:17-cv-05769-RJB Document    295 Filed 04/24/20 Page 22 of 85
                              402, 701, 802.
Bruce Scott, Jr.                                                December 9, 2019

                                                                        Page 19
  1           Q.    So in the -- your role as regional director,
  2   contract compliance, it was the facility administrator that
  3   would have the direct communications with ICE?
  4           A.    Yes.
  5           Q.    I want to know specifically about your
  6   involvement or work with ICE.
  7                 Did you have any direct work with ICE as the
  8   regional director, contract compliance?
  9           A.    No.
 10           Q.    And then you talked about internal auditing at
 11   Northwest Detention Center; what -- can you give me a list
 12   of what you did with respect to internal auditing at the
 13   Northwest Detention Center?
 14           A.    Now, we're still talking about as the regional
 15   director?
 16           Q.    Yes.
 17           A.    Well, during the time I was the regional
 18   director, the only thing I would have done with the
 19   Northwest ICE Processing Center was do the annual schedule,
 20   because we did not have an internal audit during my time
 21   as -- as the regional director.
 22           Q.    When you say annual schedule, what do you mean?
 23           A.    So part of the regional director's
 24   responsibility was to ensure that the annual scheduled
 25   audits for all facilities within the Western Region was


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 23 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 20
  1   scheduled so the facility administrators knew about what
  2   time their annual audit would occur.
  3          Q.    And was there a document or directive you
  4   received mandating internal audits?
  5          A.    There's a GEO policy on -- on auditing.
  6          Q.    Do you know the policy number for that?
  7          A.    I do not recall the policy number off the top of
  8   my head.
  9          Q.    All right.     Looking at your LinkedIn profile,
 10   Exhibit-345, there's a statement there about ACA
 11   accreditation.
 12                What is that?
 13          A.    ACA is the -- excuse me, American Correctional
 14   Association.
 15          Q.    And tell me what you did with respect to
 16   securing or maintaining ACA accreditation as the regional
 17   director, contract compliance?
 18          A.    That was -- ACA operates audits on a three-year
 19   cycle for those that have existing ACA contracts.             If it's
 20   a new facility seeking ACA accreditation, it's a one-year
 21   audit.     So as a -- as a director, I would ensure just the
 22   annual schedule of those facilities that were due an audit
 23   that year by ACA, it was on a schedule, and work with the
 24   contract -- the compliance administrators at those
 25   facilities to ensure that they are ready for those audits.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 24 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 21
  1           Q.    And then I see a statement PREA, P-R-E-A; what
  2   is that?
  3           A.    PREA is the Prison Rape Elimination Act.
  4           Q.    And your role as far as PREA goes during that
  5   time when you were regional director, contract compliance?
  6           A.    PREA also has an auditing cycle, and just
  7   ensuring that the audits that were due for the -- those
  8   years for any particular facility that had an audit in that
  9   cycle knew about their upcoming audits, and again, that the
 10   PREA compliance managers knew that and were preparing for
 11   their audits and their annual requirements under that
 12   standard.
 13           Q.    And then *SAPPI, I don't know if I'm saying that
 14   correctly, S-A-P-P-I; what is that?
 15           A.    *SAPPI is Department of Homeland Security
 16   equivalent to PREA.       It is the Sexual Assault and Abuse
 17   Prevention Intervention standard.
 18           Q.    Now, looking at your LinkedIn profile,
 19   Exhibit-345, I see also in your list of experience,
 20   compliance administrator from April 2012 through April
 21   2017.
 22                 Do you see that?
 23           A.    Yes.
 24           Q.    And I take it this was compliance administrator
 25   at the Northwest Detention Center?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 25 of 85
                                GEO Objections Foundation, FRE
Bruce Scott, Jr.                402, 701, 802.                   December 9, 2019

                                                                        Page 22
  1          A.    Yes.
  2          Q.    Can you give me a list of your role and your
  3   duties and responsibilities while you were compliance
  4   administrator.
  5          A.    While I was compliance administrator at the
  6   Northwest Detention Center at the time, I was responsible
  7   for policies and programs, the audit program, which
  8   included ACA, the American Correctional Association, any
  9   PREA or SAAPI-related audits and information, internal
 10   audits in prep for the corporate annual audit, and then
 11   other duties as designed by the facility administrator.
 12          Q.    Anything else?
 13          A.    No, that's a good overview.              There's -- but
 14   that's the primary duties of a compliance administrator.
 15          Q.    So policies and programs and internal audits; is
 16   that right?
 17          A.    Yes, and working with the -- the third-party
 18   auditors when they came to the facility on the real audits,
 19   the actual certification audits.
 20          Q.    Now, in this role as compliance administrator,
 21   did you have to work with ICE to fulfill your job duties?
 22          A.    No.
 23          Q.    Did you interface with ICE directly at all in
 24   that role as compliance administrator?
 25          A.    No.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 26 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 23
  1                Typically the facility administrators do the
  2   direct interface -- interaction with -- with ICE.
  3          Q.    What about with regards to the Voluntary Work
  4   Program, did you have any involvement, if any, as
  5   compliance administrator with the Voluntary Work Program?
  6          A.    As compliance administrator, when it came to
  7   policies and the ICE standards or the ACA standards, yes.
  8          Q.    So it's fair to say then that your involvement
  9   came in making sure that standards were met?
 10                MS. MELL:     Object to the form of the question.
 11          A.    One of the primary duties is to ensure that we
 12   best meet policy and standards through our actions, yes.
 13          Q.    So give me an example of how you would do that
 14   with respect to the Voluntary Work Program.
 15          A.    So with the Voluntary Work Program, or the GEO
 16   policies, the ICE standards themselves, or the ACA
 17   standards, had a -- a bit of what ICE calls expected
 18   outcomes, what they would like to see.           The compliance
 19   administrator would just collect documentation to show that
 20   we were in compliance with those expected practices, and
 21   would engage with staff to make sure when -- they knew
 22   which questions the auditors would ask or the documentation
 23   the auditors would like to see when they came to the
 24   facility, just making sure that everything was ready and
 25   completed in accordance with the ICE standards.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 27 of 85
                                  GEO Objections
Bruce Scott, Jr.                  Foundation, FRE 402, 701,   December 9, 2019
                                  802.

                                                                     Page 24
  1          Q.    And chief of security, looking again at your
  2   LinkedIn profile, I see that you were chief of security
  3   from April 2017 to September 2018.
  4                Did I get that right?
  5          A.    Yes.
  6          Q.    Now, moving from compliance administrator to
  7   chief of security, is that a promotion?
  8          A.    Yes.
  9          Q.    Can you give me a list of your duties and
 10   responsibilities as chief of security.
 11          A.    As chief of security, I was in charge of the
 12   entire security department under the, at the time,
 13   assistant warden of security.            It involved all policies,
 14   procedures, post orders, and just running the security
 15   department from day to day.
 16          Q.    In this role, did you work directly with ICE?
 17          A.    No.
 18          Q.    What role, if any, did the chief of security
 19   play at administering the Voluntary Work Program?
 20          A.    As chief of security, I had the policies and the
 21   ICE standards that outline the Voluntary Work Program and
 22   those employees that worked under me that may interact with
 23   the Voluntary Work Program just to ensure policies and
 24   procedures were followed in accordance with the ICE
 25   contract and standards.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                           GEO Objections
       Case 3:17-cv-05769-RJB  DocumentFoundation,
                                          295 FiledFRE04/24/20
                                                       402, 701, Page 28 of 85
                            802.
Bruce Scott, Jr.                                                 December 9, 2019

                                                                            Page 25
  1           Q.     And assistant warden, moving from chief of
  2   security to assistant warden, again, I take it that was a
  3   promotion?
  4           A.     Yes.
  5           Q.     And can you give me a list of your job duties
  6   and responsibilities as assistant warden?
  7           A.     The assistant warden of security at the time,
  8   which is now the assistant facility administrator, jobs
  9   was -- I had the chief of security now under me.                   So
 10   overall had more responsibility of the entire security
 11   department in accordance with the ICE standards and the ICE
 12   contract.      And also the assistant facility administrator, I
 13   have food service, the religious department, maintenance
 14   departments, records department, classification department,
 15   GTI department, the recreation department.                 All those fall
 16   under the assistant facility administrator.
 17           Q.     And as the assistant facility administrator, you
 18   report directly to the facility administrator?
 19           A.     Yes.
 20           Q.     Who reports to you?
 21           A.     The department heads of all those
 22   previously-listed departments that I -- I listed.
 23           Q.     Do you conduct performance evaluations for the
 24   department heads?
 25           A.     Yes.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 29 of 85
Bruce Scott, Jr.                                                    December 9, 2019
                              GEO Objections Foundation, FRE 402,
                              701, 802.
                                                                           Page 26
  1          Q.    Have you conducted a performance evaluation for
  2   Michael Heye?
  3          A.    Michael Heye in the classification department is
  4   under me.    I think last year I had a lieutenant do his
  5   performance evaluation.
  6          Q.    Do you have any insights into Michael Heye's
  7   performance?
  8                MS. MELL:     Object to the form.
  9          A.    Yes.
 10          Q.    Can you tell me about his performance.
 11                MS. MELL:     Object to the form.
 12          A.    Michael Heye is one of my better staff members,
 13   very knowledgeable in the ICE contract and the ICE
 14   standards, and does a very good job managing all the
 15   programs, like the Voluntary Work Program or
 16   classification, in accordance with those ICE standards.
 17          Q.    And Ms. Singleton, do you know who she is?
 18          A.    Yes.
 19          Q.    I'm referring to Alisha Singleton.
 20                Is it your understanding that Alisha Singleton
 21   and Michael Heye carry the same job title?
 22          A.    Yes, as a classification officer.
 23          Q.    And as the classifications officers, is it the
 24   case that they manage the Voluntary Work Program?
 25                MS. MELL:     Object to the form of the question.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 30 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 27
  1          A.    They have portions of the Voluntary Work Program
  2   which -- which they are responsible for.           I'd say nobody
  3   manages the entire Voluntary Work Program.           There's many
  4   standards in the ICE contract, and the ICE standards, and
  5   the Performance-Based National Detention Standards that
  6   must be accomplished within the Voluntary Work Program.
  7          Q.    And do you draw a distinction between
  8   responsibilities for versus managing the Voluntary Work
  9   Program?
 10          A.    I -- I do.     Many people manage it in accordance
 11   with what the client directs for the Voluntary Work
 12   Program.
 13          Q.    The client being ICE?
 14          A.    Yes.
 15          Q.    On the GEO side of things, who carries primary
 16   responsibility for managing the Voluntary Work Program?
 17                MS. MELL:     Object to the form of the question.
 18          A.    I would say the primary facility administrator
 19   down through the assistant facility administrator and the
 20   department heads for those areas.
 21          Q.    And do they share equally in this
 22   responsibility?
 23                MS. MELL:     Object to the form of the question.
 24          A.    I don't think they would share equally.
 25   Everybody has certain parts of the Voluntary Work Program


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 31 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 28
  1   that are required to be accomplished.          There's several
  2   parts in the Performance-Based National Detention Standard,
  3   which several expected practices, I -- we operate in
  4   compliance with the ICE standards under the contract, which
  5   is monitored by ICE.
  6          Q.    And I -- I understand your testimony that ICE
  7   and the performance-based national detention center -- the
  8   Performance-Based National Detention Standards are
  9   overarching for the facility, but I'm just trying to get a
 10   sense of the day-to-day work, who carries the primary
 11   laboring order when it comes to the Voluntary Work Program
 12   on the GEO side of things?
 13                MS. MELL:     Object to the form of the question.
 14          A.    There's -- there's several applicable steps of
 15   the standard.     I -- and we could put that on -- there's not
 16   one person that manages the entire program.            It takes a
 17   collected effort of the team to complete the Voluntary Work
 18   Program and all the requirements of the ICE standard.
 19          Q.    Well, if you had a question say about a policy
 20   or standard about the Voluntary Work Program, who would you
 21   direct that question to?
 22          A.    Primarily the question would be directed to the
 23   compliance administrator, but there could be subset
 24   questions that I would ask Mr. Heye in -- in
 25   classifications.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 32 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 29
  1           Q.    Such as?
  2           A.    Well, I can't think of a such as.          There's --
  3   again, there's many different expectations and expected
  4   practices in that standard.
  5           Q.    Tell me about your job performance at the
  6   Northwest Detention Center; have you ever been disciplined
  7   or counseled on your job performance?
  8           A.    I received one I believe it was a counseling
  9   from the facility administrator for my job performance.
 10           Q.    And who was the facility administrator at the
 11   time?
 12           A.    Stephen Langford.
 13           Q.    Who is the current facility administrator?
 14           A.    Stephen Langford.
 15           Q.    And when did Mr. Langford step into that role?
 16           A.    Around July of last year, 2018.
 17           Q.    And the counseling that you received from Mr.
 18   Langford, what was it about?
 19           A.    It had to do with managing the lieutenants' and
 20   sergeants' labor control expectations.
 21           Q.    What do you mean when you say "labor control
 22   expectations"?
 23           A.    Maintaining the staffing roster to ensure that
 24   they -- they are effectively using overtime to fill needed
 25   positions under the ICE contract.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 33 of 85
Bruce Scott, Jr.       GEO Objections Foundation, FRE 402, 701, 802. December 9, 2019


                                                                         Page 30
  1          Q.    Now, during your time as compliance
  2   administrator, were there any documents that you consulted
  3   regularly to do your job?
  4          A.    I regular would consult the Performance-Based
  5   National Detention Standards, the ACA manual, GEO policies,
  6   and the ICE contract.
  7          Q.    Anything else?
  8          A.    Those are my most go to documents.
  9          Q.    Were there any aspects of the Performance-Based
 10   National Detention Standard that you would reference more
 11   than others?
 12          A.    Well, whatever audit tool that we're working on
 13   at the time, or internal audit, or documentation, it really
 14   just depends on what you're working on.             The -- the
 15   national performance-based detention standards are a large
 16   document with many different things inside of it.
 17          Q.    As the compliance administrator, was the idea
 18   that you were the person most knowledgeable about complying
 19   with the Performance-Based National Detention Standards?
 20          A.    As compliance administrator, my responsibilities
 21   were to do internal audits, and to be there for the
 22   external audits, whether it was GEO, ICE, or ACA, in
 23   accordance with those standards.
 24          Q.    In that way, did you view yourself as a subject
 25   matter expert?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 34 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 31
  1                MS. MELL:     Object to the form of the question.
  2          A.    I think I would refer to myself as a subject
  3   matter expert when it comes to the standards.
  4          Q.    And as the compliance administrator, the idea
  5   was that you made sure that GEO complied with the
  6   Performance-Based National Detention Standards and other
  7   accreditation standards; correct?
  8                MS. MELL:     Object to the form of the question.
  9          A.    As the compliance administrator, I wouldn't say
 10   I made anybody comply with it.         I would do audits
 11   internally and pass that information up to -- through the
 12   facility administrator to the region.          We don't make
 13   anybody really do anything.
 14          Q.    Well, was it your job to ensure that people met
 15   the standards?
 16                MS. MELL:     Object to the form of the question.
 17          A.    My job was to accurately portray the facts that
 18   I found through the compliance program and send that
 19   information back to the department heads or who had those
 20   people in those departments.
 21          Q.    So to assess whether or not GEO was in
 22   compliance with the ICE contract or their Performance-Based
 23   National Detention Standard?
 24                MS. MELL:     Object to the form.
 25          A.    I would assess to our information.          You make it


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 35 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 32
  1   kind of sound like that I would assess for ICE.             I -- no,
  2   we would just assess our position as compliance
  3   administrator what we felt we were at in the standards.
  4   The auditing bodies made the final assessment on whether
  5   they thought the standards were being met or not.
  6          Q.    I understand, but I mean, the title would
  7   suggest that your -- your role was assessing for GEO and
  8   then notifying perhaps whoever needed to be notified if
  9   there was an issue; is that a fair way of characterizing
 10   what you did?
 11                MS. MELL:     Object to the form of the question.
 12          A.    Again, we would do audits, and I would relay
 13   that information up through the policies and procedures to
 14   who needed to know about that, which typically the facility
 15   administrator, the regional director of contract
 16   compliance, internal audits to the department heads within
 17   those departments.
 18          Q.    Now, the Performance-Based National Detention
 19   Standards, the ICE contract, the ACA manual, the GEO
 20   policies that you mentioned, did those operate as the
 21   baseline for what GEO must do in terms of carrying out its
 22   operations?
 23                MS. MELL:     Object to the form of the question.
 24          A.    The standards and policies and procedures are
 25   there to give the guidelines that defines what the expected


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 36 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 33
  1   practice is.     We would do our jobs and duties, and we would
  2   be audited by ICE and other external agencies to figure out
  3   if they felt we were meeting those expected practices.
  4          Q.    Well, how the detainee workers carried out their
  5   jobs, that could affect whether or not GEO was found in
  6   compliance by whoever the auditing body is?
  7                MS. MELL:     Object to the form of the question.
  8          A.    I'm not understanding your question.
  9                Can you restate that?
 10          Q.    Sure.
 11                Let's take the Performance-Based National
 12   Detention Standards; could the workers and the way that --
 13   detainee workers -- well, let me try again.
 14                Let's take the Performance-Based National
 15   Detention Standards; how the detainee workers perform their
 16   jobs, could that affect whether or not GEO was complying
 17   with the Performance-Based National Detention Standards?
 18                MS. MELL:     Object to the form of the question.
 19          A.    I don't -- I don't think so.         I mean, there's
 20   many expected practices.        I don't -- I don't recall that
 21   being one of the expected practices, but there's various
 22   things inside the standard for engaging in what you would
 23   do on the performance of the detainee worker.            I don't
 24   necessarily equate that to failing a standard.
 25          Q.    Well, let's get more specific.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 37 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 34
  1                Are you aware that there are standards for
  2   hygiene and sanitation in the kitchen?
  3                MS. MELL:     Object to the form of the question.
  4          A.    Yes.
  5          Q.    And are there GEO policies about hygiene and
  6   sanitation in the kitchen?
  7          A.    Yes.
  8          Q.    Are there ACA standards about hygiene and
  9   sanitation in the kitchen?
 10          A.    Yes.
 11          Q.    Are there standards within the Performance-Based
 12   National Detention Standards about hygiene and sanitation
 13   in the kitchen?
 14          A.    Yes.
 15          Q.    So, in that way, could the detainee workers
 16   impact whether or not GEO was found to be in compliance
 17   with those standards?
 18                MS. MELL:     Object to the form of the question.
 19          A.    That's such a broad question to answer.           Could
 20   we get into some specifics?        I mean, lots of people are
 21   responsible for hygiene, not just detainees, but staff
 22   members as well in the kitchen.         It's really too broad to
 23   answer.
 24          Q.    Well, I'm trying to narrow it down.          I mean,
 25   let's focus on the kitchen.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 38 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 35
  1                If I understood you correctly, there are PBD --
  2   PBNDS standards related to hygiene and sanitation in the
  3   kitchen; correct?
  4          A.    Yes.
  5          Q.    You said there were ACA standards for hygiene
  6   and sanitation in the kitchen; correct?
  7          A.    Yes.
  8                MS. MELL:     Object.
  9                THE WITNESS:     Oh, Sorry.
 10                MS. MELL:     Object.    These are all asked and
 11   answered.    You can't go back and ask him all the same
 12   things you just asked him.
 13                MR. WHITEHEAD:      I'm just asking the list to
 14   orient him again.
 15          Q.    You said there were GEO policies --
 16                MS. MELL:     No, no, we're not going to waste time
 17   doing this today.      Come on.    It's argumentative, it's asked
 18   and answered.     I don't even know where you're going with
 19   this, but you're wasting a lot of time.
 20          Q.    You said there are GEO policies in the kitchen
 21   related to hygiene and sanitation; correct?
 22                MS. MELL:     Object to the form.
 23          A.    Yes.
 24          Q.    Now, you expect -- GEO expects its kitchen
 25   personnel to make sure that detainee workers are meeting


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 39 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 36
  1   those standards; correct?
  2          A.    Most of the standards that you're relating to
  3   are outside the Voluntary Work Program, so those -- those
  4   standards are -- are -- yes, there's hygiene and -- and
  5   sanitation standards that are not only in the Voluntary
  6   Work Program but outside the Voluntary Work Program as
  7   requirements of more than just detainees to do kitchen
  8   staff, clean in the kitchen as well, and that's why it's
  9   such a broad -- there's so many standards that we're --
 10   we're talking about within the PBNDS, I'm trying to -- I'm
 11   doing my best to answer you specifically.
 12          Q.    Well, if GEO allowed detainee workers to work in
 13   the kitchen with open sores on their hands, could that be
 14   the basis for finding that GEO was not in compliance with
 15   hygiene and sanitation standards?
 16                MS. MELL:     Object to the form.
 17          A.    Not necessarily.      There is a -- a standard
 18   within the food service standard that we check detainees
 19   for open sores, wounds, colds, things like that.             If the
 20   detainee needs to go to sick call before they start work,
 21   then we send them to sick call before they start work.
 22   Whether that violates an entire standard, that's -- no,
 23   there are just lots of portions to standards, there's lots
 24   of writing in that PBNDS.        But we do check detainees for
 25   open sores and stuff before they start work.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 40 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 37
  1           Q.    And you check them for open stores before they
  2   start work to make sure that you're in compliance with
  3   sanitation and hygiene standards; is that right?
  4           A.    Well, that part is -- there's food service
  5   standards outside of the PBNDS that -- that require that as
  6   well.    There's many different things that require that, not
  7   just the Voluntary Work Program.
  8           Q.    Well, let's take a look at some of those
  9   standards.
 10                 You said that ACA refers to American corrections
 11   associations?
 12           A.    Yes.
 13           Q.    What does ACA do?
 14           A.    ACA is an external auditing body that audits on
 15   a set of standards that they adopt and ratify.            And then
 16   agencies that want to be accredited with ACA seek
 17   accreditation through their rules, their standards, and
 18   apply for accreditation to which ACA sends out auditors.
 19   They gauge the -- the level of -- of compliance with their
 20   standards.
 21           Q.    What's your understanding of why GEO sought ACA
 22   accreditation?
 23           A.    It's a --
 24                 MS. MELL:    Object to the form.
 25           A.    It's required in the ICE contract to be ACA


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 41 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 38
  1   certified.
  2          Q.    And how often would the Northwest Detention
  3   Center undergo an ACA audit?
  4          A.    Now that we're existing contract with the ACA,
  5   it would be every three years.
  6          Q.    What is a -- a Welcome Book?
  7          A.    A Welcome Book is -- is kind of a -- a general
  8   information overview of the facility for different auditing
  9   bodies.     Just kind of gives you a sense of what you're
 10   walking into, who the people are, and it's really just an
 11   overview.
 12                       (Exhibit-346 marked.)
 13                THE COURT REPORTER:       This is Exhibit-346.
 14                THE WITNESS:     Thank you.
 15          Q.    You've just been handed Exhibit-346, and the
 16   title of the document is Welcome Book ACA Re-Accreditation
 17   Audit.
 18                Do you see that?
 19          A.    Yes.
 20          Q.    On the face of the document, it says it's dated
 21   September 8th through 10th, 2014.
 22                Do you see that?
 23          A.    Yes.
 24          Q.    Sir, what are we looking at here at Exhibit-346?
 25          A.    We're looking at the Welcome Book for the ACA


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 42 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 39
  1   reaccreditation audit.
  2          Q.    Did you have any role in putting this document
  3   together?
  4          A.    I believe I remember the role I would have is
  5   just overview.      The administrative assistant at the time
  6   primarily put this together.         I think my bio's in here.      I
  7   probably would have given information for my -- my bio.
  8          Q.    Have you seen this document before?
  9          A.    Yes.
 10          Q.    And this Welcome Book, was it something that GEO
 11   put together as a matter of ordinary course before an
 12   audit?
 13          A.    Yes.
 14          Q.    And this particular Welcome Book, Exhibit-346,
 15   was it made at or near the time of the audit?
 16          A.    Since I did not create this in entirety, I don't
 17   know exactly when it was made.         It's typically prepared and
 18   finalized very close to an audit.
 19          Q.    Do you have any reason to believe that this book
 20   and its creation deviated from that practice of making the
 21   Welcome Book at or near the time of the audit?
 22          A.    Give me some time to review.
 23                I think it would have been prepared around the
 24   time of the audit.
 25          Q.    And this book is put together by GEO personnel


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 43 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 40
  1   that is knowledgeable with GEO's operations; is that safe
  2   to assume?
  3                MS. MELL:     Object to the form of the question.
  4          A.    Yes.
  5          Q.    I want to take a look at what's marked as page 2
  6   of Exhibit-346, and I'm looking at the page numbers for the
  7   document, with the heading there is Introduction, and I'm
  8   looking specifically at the subheading Major Renovation.
  9                Are you with me?
 10          A.    I see that spot on the page.
 11          Q.    That last sentence there of that paragraph
 12   reads, "Space was added to accommodate additional housing
 13   units and the third Courtroom, as well as an extended
 14   office space for the Administration areas for ICE and GEO."
 15                Did I read that correctly?
 16          A.    Yes.
 17          Q.    Where are the ICE offices situated at the
 18   Northwest Detention Center?
 19          A.    The ICE offices are situated in the
 20   administrative building on the second floor.
 21          Q.    And how many offices does ICE have on the second
 22   floor of the administrative wing of the building?
 23          A.    It runs the entire length of the building.             I --
 24   there's lots of offices up there.          I don't know how many
 25   there are.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 44 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 41
  1          Q.    Do you know how many ICE personnel are stationed
  2   in the office?
  3          A.    I know there's lots of people up there.           I don't
  4   know the ICE staffing.       I would ask ICE for that
  5   information.
  6          Q.    Well, can you name for me the ICE personnel that
  7   you typically see on the second floor of the administrative
  8   building?
  9                MS. MELL:     Object to the form of the question.
 10          A.    There's lots of ICE staff upstairs, sir.
 11          Q.    I'm trying to get a sense of how many, because
 12   lots doesn't really give me an answer on how many people it
 13   is that we're talking about.
 14                MS. MELL:     But he doesn't have any obligation to
 15   know how many ICE people are on the second floor.
 16          A.    I -- I -- I do not control their staffing, sir.
 17   I do not know how many people they have upstairs.
 18          Q.    Are there ICE offices anywhere else in the
 19   building?
 20          A.    And then when you say ICE, define ICE.           There's
 21   several layers of ICE, sir, to try to answer your question,
 22   but I -- I don't know their -- their staffing or how they
 23   deploy their people, sir.
 24          Q.    All right, let's take a look at page 6.
 25                And you can rely on your experience in any of


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 45 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 42
  1   the positions that you've held with GEO.
  2                Is this a fair and accurate depiction of the
  3   facility layout?
  4                MS. MELL:     Object to the form of the question.
  5          A.    It's fair and accurate.        There's some areas that
  6   have two stories that we don't put a different set of
  7   stories on the overview map for the auditors.
  8          Q.    So the answer is yes?
  9                MS. MELL:     Object to the form of the question.
 10          A.    Minus the second story, yes.
 11          Q.    Now, can you tell me where on this map, if at
 12   all, ICE personnel are stationed?
 13          A.    So on the -- on the bottom right of the map,
 14   where it says "Administration," the length of that building
 15   from the right edge to the left edge of the Lobby, the
 16   second floor of that entire building is ICE.
 17          Q.    Anywhere else?
 18          A.    And again, we'd have to define ICE a little
 19   better.     There's court staff and -- and other type of staff
 20   that -- that work with ICE under different contracts and
 21   different government people.         I'm not sure if you're
 22   referring to those as well, but that's why I'm trying to
 23   define -- ICE is a very large agency.          I'm trying to answer
 24   your questions the best I can, sir.
 25          Q.    Well, however you would define ICE.          I mean,


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 46 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 43
  1   give me the -- your broadest definition of ICE, and then I
  2   would like to know where on this facility layout map ICE
  3   personnel are stationed as a matter of course.
  4                MS. MELL:     Object to the form of the question.
  5          A.    There's other government folks that I may
  6   broadly associate with ICE that work on the first floor of
  7   the administration building, and other court and ICE staff
  8   that work in -- in the main building, which we would call
  9   Building E, it's not designated on the map that way, that
 10   occupy some front office space in that off of the
 11   courtrooms, and we have five courtrooms in the center as
 12   well where their staff work as well.          So there's quite a
 13   lot of staff there, sir.
 14          Q.    I understand that, that part of your testimony,
 15   but I -- I just want you to focus in on my question.
 16                Looking at page 6, other than the administration
 17   building, is ICE staff or personnel stationed anywhere else
 18   on the map that's depicted, as a matter of course?
 19                MS. MELL:     Object to the form of the question.
 20                And Counsel, your suggestion that he hasn't
 21   completely and thoroughly answered your question should be
 22   stricken from the record.
 23          A.    If you look at the map where it's marked Courts,
 24   those are the federal courtrooms.          Come down, make a left,
 25   all of -- all of that area are government office space


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 47 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 44
  1   that's required by the ICE contract, and many government
  2   folks occupy those areas.
  3          Q.    Anywhere else?
  4          A.    The ICE Immigration Health Services Corps
  5   occupies the entire area that's listed as Medical.
  6          Q.    Anywhere else?
  7          A.    That's it as far as ICE or government staff.
  8          Q.    I think I'd like for you to -- actually, no, I
  9   don't want to.
 10                All right, so let's take each of the three areas
 11   that you mentioned then.
 12                So Courts, what is your understanding of the
 13   business that ICE carries out in the unit labeled as
 14   Courts?
 15                MS. MELL:     Object to the form of the question.
 16          A.    Sir, I have no idea what they carry out.           I -- I
 17   do not work for them, I do not audit the court or
 18   government personnel or have anything to do with their
 19   personnel.     I -- I do not know the specifics of what they
 20   do.
 21          Q.    Do you know whether it has anything to do with
 22   immigration proceedings?
 23          A.    Sir, I really don't know exactly what they do.
 24   I -- I work for GEO.       I -- we're responsible for our areas.
 25   I have no oversight over any of their areas to even begin


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 48 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 45
  1   to think of what they do.
  2          Q.    All right.     This will just -- just last time.
  3                Is it your testimony that you have no sense of
  4   the business that ICE conducts out in the courtroom section
  5   of GEO's Northwest Detention Center?
  6                MS. MELL:     Object to the form of the question.
  7          A.    I don't want to speak for an agency that I don't
  8   work for, sir.
  9          Q.    All right, what about medical, do you know what
 10   business ICE carries out in the medical unit?
 11                MS. MELL:     Object to the form of the question.
 12          A.    Other than from the word "medical," they do
 13   medical stuff, sir, but they are -- they are another
 14   government agency that have their own staff and their own
 15   requirements.
 16          Q.    Let's take a look at page 7 of Exhibit-346.
 17   It's labeled there Activity Schedules.
 18                What are we looking at here?
 19          A.    That's just a very broad sense of the daily
 20   facility schedule listed for some of the things that
 21   auditors usually like to know about.
 22          Q.    What about on the next page, page 8?           It says
 23   72-Hour Activity Schedule, and it continues on for several
 24   pages.
 25                What are we looking at here?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 49 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 46
  1          A.    Again, just a broad overview.         During audits,
  2   there's many different standards that auditors like to see.
  3   This kind of helps guide them to areas that they may want
  4   to see and help plan their auditing schedule for their
  5   three days while they're there.
  6          Q.    Is this a fairly typical schedule for the
  7   detention population at GEO?
  8                MS. MELL:     Object to form of the question.
  9          A.    Well, the schedule is listed as of September
 10   8th, 2014, so for that audit, sir, I would say it would be
 11   very typical.
 12                THE COURT REPORTER:       This is Exhibit-347.
 13                       (Exhibit-347 marked.)
 14          Q.    You've just been handed Exhibit-347.
 15                What are we looking at here?
 16          A.    The title on the page is Commission on
 17   Accreditation for Corrections Standards Compliance
 18   Reaccreditation Audit for September 8th through 10, 2014.
 19          Q.    Have you seen this document before?
 20          A.    2014 is some time ago, but I believe I have seen
 21   this document before.
 22          Q.    Well, the ACA audits, is this the ACA's report
 23   or findings for its September 2014 visit to the Northwest
 24   Detention Center?
 25          A.    Let me review the document, sir.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 50 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 47
  1                So this is the Visiting Committee's report to
  2   the ACA board for the audit of 8-10 -- September 8 through
  3   10, 2014.
  4          Q.    Were there any aspects of this report that GEO
  5   objected to?
  6                MS. MELL:     Object to the form of the question.
  7          A.    I don't know, sir, since this report, it goes to
  8   the regional directors, the -- the heads of corporate
  9   contract compliance, if they -- I -- I don't know if GEO
 10   specifically objected to anything in this report or not.
 11          Q.    So to your knowledge then, GEO did not object to
 12   the ACA's report to the ACA board?
 13          A.    I don't have any knowledge of that, sir.
 14          Q.    Do you know whether GEO appealed any of the
 15   ACA's findings?
 16          A.    I do not know.
 17          Q.    How, if at all, does GEO incorporate this ACA
 18   report that's Exhibit-347 into its work in operating the
 19   facility?
 20          A.    I don't understand the question, sir.
 21          Q.    Well, I guess what I'm trying to figure out is
 22   you said this Exhibit-347 is a report from the people
 23   that -- the ACA people that visited the facility to the ACA
 24   board; did I get that right?
 25          A.    Yes.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 51 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 48
  1          Q.    So this report that's Exhibit-347, does GEO do
  2   anything at all with it?
  3          A.    In my time as a compliance administrator, I only
  4   know what I did with this form.         I -- I don't know what GEO
  5   did with the form.
  6          Q.    Fair enough.
  7                Tell me, what did you do, if anything, with this
  8   ACA report?
  9          A.    I would review the ACA report for any anomalies
 10   that I remember from the auditing process, and would inform
 11   the regional compliance director or the facility
 12   administrator of any concerns.         I don't recall
 13   specifically, with the 2014 audit, any concerns.
 14          Q.    So you would use the report to spot any issues,
 15   if there were any, and to fix them; is that a fair
 16   summarization of what you would do with this ACA report?
 17          A.    Should ACA give any concerns or if any concerns
 18   were identified, I would report those findings to the
 19   facility administrator and the regional director of
 20   contract compliance.
 21          Q.    So you'd rely on the report to ensure that GEO
 22   is meeting the accreditation standards; is that a fair
 23   characterization?
 24                MS. MELL:     Object to the form of the question.
 25          A.    As the compliance administrator, in auditing, we


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 52 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 49
  1   just do fact-based auditing.         Whether or not we meet the
  2   standards, again, with this, the visiting committee members
  3   and the ACA board are making that determination.
  4           Q.    Let's go to page 20 of Exhibit-347.
  5                 If you look towards the top there, it says
  6   "Visiting Committee Findings."
  7                 Do you see that?
  8           A.    Yes.
  9           Q.    What is your understanding of what is meant when
 10   they write "Visiting Committee Findings"?
 11           A.    These were the findings of the nonmandatory
 12   standards that were marked not applicable for the facility.
 13           Q.    And these bold headings, let's take the first
 14   one for example, it says "Standard #4-ALDF-1A-09, what is
 15   that?
 16                 Not so much that particular standard, but just
 17   are these ACA standards that those bolded numbers refer to?
 18           A.    Yes, those are standards in the adult local
 19   detention facility, Standard -- or Standard IE -- 1A-09.
 20           Q.    And I'm sorry, the ALDF stands for again?
 21           A.    Adult local detention facility.
 22           Q.    And is there a book or a manual that contains
 23   all of the adult local detention facility standards?
 24           A.    There is a ACA manual that you can purchase
 25   through ACA, and then an annual update book that updates


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 53 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 50
  1   any of the standards year to year.
  2           Q.    Let's take a look at page 31 of Exhibit-347.
  3   There's a table here that continues on for several pages.
  4                 What does that table represent?
  5           A.    This table is typically what's called the
  6   outcome measures.       It's just a series of data points that
  7   ACA requests to be collected during the year prior to a
  8   reaccreditation audit.
  9           Q.    This is a table then depicting what?
 10           A.    In the ACA manual, there is a table that is
 11   exactly like this which just asks for a number of data
 12   points to be input for and prior to an ACA audit.
 13                       (Exhibit-348 marked.)
 14                 THE COURT REPORTER:       This is Exhibit-348.
 15           Q.    You've just been handed Exhibit-348.
 16                 What are we looking at here?
 17           A.    348 -- Exhibit-348 identifies -- it's a Welcome
 18   Book for the ACA audit dated September 25 through 27 of
 19   2017.
 20           Q.    Have you seen this document before?
 21           A.    Let me review.
 22                 I believe I remember looking at this one for
 23   this audit, yes.
 24           Q.    Is this another Welcome Book that GEO put
 25   together for the ACA auditors?


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
          Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 54 of 85
Bruce Scott, Jr.                                              December 9, 2019

                                                                        Page 51
  1             A.      Yes.
  2             Q.      In terms of how this document was created, is
  3   there anything different that you're aware of as -- as it
  4   relates to this document versus the earlier document that
  5   we saw, the 2014 ACA Welcome Book at Exhibit-346?
  6             A.      Different how, sir?
  7             Q.      In terms of how the document came to be, and the
  8   purpose for creating it, is there anything different that
  9   you -- you would like to tell me about?
 10   `           A.     I can't think of any differences.        It would be
 11   a standard Welcome Book created prior to an audit.
 12                            (Exhibit-349 marked.)
 13                     THE COURT REPORTER:     This is Exhibit-349.
 14                     THE WITNESS:    Thank you.
 15             Q.      You've just been handed Exhibit-349.         You're
 16   welcome to take a look at the document.
 17                     My question to you will be, what is it that we
 18   are looking at?
 19             A.      This is the Commission on Accreditation for
 20   Corrections Standards Compliance Reaccreditation Audit,
 21   September 25 through 27, 2017, the Visiting Committee
 22   report to the ACA board for that particular ACA
 23   reaccreditation audit.
 24             Q.      So, similar to Exhibit-347, this is simply the
 25   updated report for the updated audit?


                       SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com            206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 55 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 52
  1          A.    For the audit dated 25 through 27, 2017, yes.
  2          Q.    Now, with this particular audit, did GEO object
  3   to any of the ACA's findings?
  4          A.    I don't know if GEO objected to any -- I -- any
  5   findings on these reports.        It says our -- our tally that
  6   they submitted to the -- to the ACA board is 100 percent
  7   compliance in both mandatory and nonmandatory standards.
  8          Q.    Do you know whether GEO appealed any of the
  9   ACA's findings related to its September 2017 audit?
 10          A.    I don't know if GEO did.
 11          Q.    Take a look at page 9 of the report.           In the
 12   middle of the page there you'll see a heading Offender Work
 13   Programs.
 14                Are you with me?
 15          A.    I found it.
 16          Q.    If you look to the second to the last sentence
 17   of that paragraph, it reads, "Detainees work very hard to
 18   ensure a clean and sanitary facility, as noted by the audit
 19   team."
 20                Did I read that correctly?
 21          A.    Those are the words on the page, sir, yes.
 22          Q.    Do you agree that detainees work very hard to
 23   ensure a clean and sanitary facility?
 24                MS. MELL:     Object to the form of the question.
 25          A.    I think in the context of the audit, what


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 56 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 53
  1   they're saying is detainees take very much pride in --
  2   in -- in working hard to ensure a clean and sanitary
  3   facility.
  4                 These are comments made by the visiting
  5   committee members of what they saw detainees doing and the
  6   condition of the facility when they arrived and during
  7   their audit.
  8           Q.    Well, do you agree that detainees work hard in
  9   the worker program?
 10                 MS. MELL:    Object to the form of the question.
 11           A.    I know a lot of detainees take pride in their
 12   work.    I would have to define what the definition of hard
 13   is there.     I -- I know they -- detainees that I've talked
 14   to like to work and they take pride in what they do.
 15           Q.    Could you go back to Exhibit-347, it's the 2014
 16   ACA report, and if you could look at page 11 for me,
 17   please.
 18                 At the bottom of the page, there's a heading
 19   that says Offender Work Programs.
 20                 Do you see that?
 21           A.    I see that area, yes.
 22           Q.    Feel free to read the whole paragraph, but my
 23   question is about the last sentence.           It reads, "With such
 24   an extensive jobs program it helps to explain the high
 25   level of sanitation throughout the facility."


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 57 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 54
  1                Do you see that?
  2          A.    I see that.
  3          Q.    Do you agree that the offender work program
  4   helps maintain a high level of sanitation throughout the
  5   Northwest Detention Center?
  6                MS. MELL:     Object to the form of the question.
  7          A.    I think there again, it just showcases the
  8   detainees' pride in what they do in the facility, and we do
  9   offer a lot of Voluntary Work Programs that allow detainees
 10   to participate in that Voluntary Work Program in accordance
 11   with the ACA standards.
 12                       (Exhibit-350 marked.)
 13                THE COURT REPORTER:       This is Exhibit-350.
 14                THE WITNESS:     Thank you.
 15          Q.    You've just been handed Exhibit-350.
 16                What are we looking at here?
 17          A.    May I review the document for a moment?
 18          Q.    Of course.
 19          A.    This is a letter that reference ACA
 20   Accreditation Annual Report for the Northwest Detention
 21   Center sent to ACA on or around January 20th, 2017.
 22          Q.    Is this a letter that you drafted?
 23          A.    Yes, I drafted this letter.
 24          Q.    And the letter is addressed to Major Samuel
 25   Meyer.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 58 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 55
  1                Who is Major Samuel Meyer?
  2          A.    Major Samuel Meyer is, from my knowledge, an ACA
  3   member that just oversees the annual accreditation reports
  4   sent from facilities.
  5          Q.    Why did you send in this letter to Mr. Meyer --
  6   or Major Meyer, excuse me.
  7          A.    The ACA accreditation manual requires an annual
  8   report be sent to ACA documenting our status for the year,
  9   where we feel we are with our compliance in between the
 10   actual reaccreditation audits.
 11          Q.    So this is GEO's internal assessment then of
 12   whether or not it's meeting the ACA standards?
 13          A.    I want to say this is not the assessment, this
 14   is the annual report that we send to ACA with the
 15   information that they request and require, as in the
 16   outcome measures for the year and other information
 17   contained here within.
 18          Q.    Who gathers the -- or who measures the outcomes?
 19          A.    There's no measurement.        ACA provides the
 20   formulas that they want inside the table, we just provide
 21   the -- the detailed stats.        Very similar to during the
 22   accreditation audit that we saw earlier, it's just a series
 23   of data points that are collected.
 24          Q.    In that way then GEO completes this form and
 25   then sends it off to ACA in between the audit cycles?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 59 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 56
  1                Did I get that right?
  2          A.    Yes.
  3                       (Exhibit-351 marked.)
  4                THE COURT REPORTER:       This is Exhibit-351.
  5                THE WITNESS:     Thank you.
  6          Q.    You've just been handed Exhibit-351.
  7                What are we looking at here?
  8          A.    Let me review.
  9                So this is an email that I sent.          The subject is
 10   Policy Updates.
 11          Q.    Who did you send this email to?
 12                I see many names there, but is there some
 13   unifying characteristic of the people that you emailed?
 14          A.    No, no characteristics.
 15          Q.    Are these department heads?
 16          A.    Not all department heads.
 17          Q.    You write on the second sentence of your email,
 18   "I need you to review the policies assigned to you and make
 19   sure they updated with current practice."
 20                Did I read that correctly?
 21          A.    Yes.
 22          Q.    So what was the purpose of this email?
 23          A.    So every year there is a policy update period
 24   that goes for many different accreditations, ACA requires
 25   an annual policy review, an update, as do the PBNDS


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 60 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 57
  1   standards.     This begins our annual policy update for the
  2   year 2013, which is typically completed in the April time
  3   frame of each year.
  4          Q.    And you emailed these various people asking for
  5   their help in updating various policies; is that correct?
  6          A.    Yes, the standards and accreditations request
  7   that everybody have a hand in updating policies and
  8   procedures.     This begins that process.
  9          Q.    And then there's a multipage table, it has three
 10   columns, Chapter, Title, and Assigned.
 11                Do you see that?
 12          A.    Yes.
 13          Q.    Did you create this table?
 14          A.    I can't recall specifically if I created the
 15   table.     I attached it to the email and updated any owners
 16   of policies that we wanted to review particular policies
 17   for that -- that year's policy review.
 18          Q.    Do you have any reason to believe that someone
 19   else created this table?
 20          A.    I don't.     I -- but this is 2013, and I am not
 21   the only compliance administrator, or it's not the only
 22   time we've done annual policy reviews.           I honestly can't
 23   remember if this table -- table of contents was created,
 24   who created it.      I know I attached it, and I would have
 25   been the one that updated the assigned to for that


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 61 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 58
  1   particular year.
  2          Q.    And the assigned, do you know how personnel was
  3   assigned with policies to update?
  4          A.    Typically the department heads or the -- the
  5   staff that work in those areas were listed here as being
  6   the owners of that -- of that policy and just responsible
  7   for collecting inputs from various staff members within
  8   their departments, collecting all that information, and
  9   sending it up for the annual policy review.
 10                MR. WHITEHEAD:      All right, let's take a break.
 11   We've been going for about an hour and a half.
 12                THE VIDEOGRAPHER:       This is the end of media one.
 13   The deposition will continue on media two.           The time is
 14   11:09.     Going off the record.
 15                       (Recess at 11:09 a.m.)
 16                       (Reconvened at 11:33 a.m.)
 17                THE VIDEOGRAPHER:       Back on the record.      This is
 18   the beginning of media two to the deposition of Bruce
 19   Scott.     The time is approximately 11:33.
 20          Q.    Mr. Scott, can you give me a list of your
 21   various duties, specifically as it relates to the Voluntary
 22   Work Program, in your present role.
 23          A.    My present role as the assistant facility
 24   administrator, duties related to the Voluntary Work
 25   Program, and have an oversight over the standards, the ICE


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 62 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 59
  1   Performance-Based National Detention Standards, any
  2   applicable GEO policies, ACA accreditations, and having
  3   oversight of the staff that review and update those
  4   policies, and audit the areas therein to make sure that
  5   we're doing good fact-based audits on our internal audits,
  6   and maintaining the standards in accordance with the ICE
  7   standards and the ICE contract.
  8          Q.    So is it fair to summarize then as making sure
  9   that the facilities and its personnel are in compliance
 10   with whatever the standard may be, whether it be the PBNDS,
 11   or GEO's policy, or ACA?
 12          A.    All staff -- we strive to -- to meet the
 13   standards at 100 percent compliance level, yes.
 14          Q.    What about more hands-on work?         I mean, do you,
 15   for example, create job descriptions for the detainee
 16   workers?
 17                MS. MELL:     Object to the form of the question.
 18          A.    I do not create job descriptions for detainee
 19   workers.
 20          Q.    In any of your various roles with GEO, have you
 21   ever created detainee worker job descriptions?
 22          A.    The only one I can recall having a hand in is
 23   when ICE requested some additional cleaning in the medical
 24   area, ICE wanted some more cleaning in the med iso area,
 25   other than the females that already do the Voluntary Work


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 63 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 60
  1   Program.     We did list some -- some items out for the -- the
  2   COR of what we would add that to the Voluntary Work
  3   Program.
  4          Q.    COR, what is that?
  5          A.    That is the contracting officer's
  6   representative.
  7          Q.    And how is it that you came to be involved with
  8   the job description and ICE's request for more cleaning in
  9   the medical area of the facility?
 10          A.    From my recollection, medical asked ICE for some
 11   additional Voluntary Work Program assignment that then came
 12   back down through -- from ICE to the facility administrator
 13   down, and we put together some information for the COR to
 14   approve of that position because it adds to the ICE
 15   contract, and we got her permission, and we -- we had
 16   another work crew volunteer in the medical isolation area.
 17          Q.    And as it relates to the job description, did
 18   you create a new one or modify an existing?
 19          A.    Well, we just -- the job description is just a
 20   list of duties that we'll have those detainees volunteer
 21   for in that area.
 22          Q.    Who else, if anyone, helped in the creation of
 23   the job description that you're mentioning now?
 24          A.    I don't know who in particular.         The GEO policy
 25   and the standards helped outline some of the things that


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB GEO Objections
                              Document    295Foundation, FRE
                                                Filed 04/24/20 Page 64 of 85
                                402, 701, 802.
Bruce Scott, Jr.                                               December 9, 2019

                                                                          Page 61
  1   should be in those job descriptions, and there's --
  2           Q.    Do -- I'm sorry, I almost cut you off there.
  3           A.    -- there's a lot of it things that -- that go
  4   into that.      It's an amalgam of information that -- that we
  5   put together to meet all the standards.
  6           Q.    Do you know the name of the position created?
  7           A.    It was just a medical isolation cleaner.
  8           Q.    And when was this?
  9           A.    I can't recall.          It was last year, late last
 10   year, early this year sometime.
 11           Q.    Other than detainee workers, does GEO use anyone
 12   else to help with the cleaning of the Northwest Detention
 13   Center?
 14           A.    We do have three staff janitors positions and
 15   one contract janitor position that also help clean
 16   administrative areas where detainees are not authorized to
 17   go.
 18           Q.    So is that the division of labor then, the
 19   janitors clean the areas that the detainee workers are not
 20   permitted to go?
 21           A.    Typically janitors are cleaning in those areas
 22   where detainees are not authorized to go.               There is some
 23   shared cleaning in the medical area where the janitors will
 24   also touch on some floors that detainees may -- may work on
 25   during the day, and janitors may touch up on some floor


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document  295 Foundation,
                                GEO Objections Filed 04/24/20
                                                         FRE Page 65 of 85
                                 402, 701, 802.
Bruce Scott, Jr.                                              December 9, 2019

                                                                        Page 62
  1   areas in the afternoon.
  2           Q.    Let's take the pods for example; do the janitors
  3   play any role in cleaning the pods?
  4           A.    No.
  5           Q.    Do the janitors play any role in cleaning the
  6   barbershop?
  7           A.    No.
  8           Q.    Do the janitors play any role in cleaning the
  9   laundry area?
 10           A.    No.
 11           Q.    Do the janitors play any role in cleaning the
 12   kitchen?
 13           A.    No.
 14           Q.    Do the janitors play any role in cleaning
 15   recreation areas?
 16           A.    No.
 17           Q.    What about the gray mile?
 18           A.    Typically not, but I can't say we've never had a
 19   janitor touch up floor areas before, but typically what you
 20   refer to as the gray mile, the main hallway in the
 21   facility, janitors do not typically clean that area.
 22           Q.    So I want to orient us again.          We're talking
 23   about any direct responsibilities you may have had outside
 24   of your compliance work when it comes to the Voluntary Work
 25   Program.


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 66 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 63
  1                Are you with me?
  2                MS. MELL:     Object to the form.      I don't even
  3   know what you're saying.
  4                MR. WHITEHEAD:      Well, I'm trying to go back up
  5   my outline.
  6          Q.    But Mr. Scott, right now I'd like to continue
  7   talking about your direct work, if any, when it comes to
  8   the Voluntary Work Program.
  9                Did you have any role in assigning detainee
 10   workers to various job details?
 11          A.    No.
 12          Q.    And I'm talking about at any point in your
 13   career with GEO at the Northwest Detention Center?
 14          A.    No.
 15          Q.    What about detainee worker schedules?
 16          A.    As far as setting detainee work schedules?
 17          Q.    Yes.
 18          A.    Typically like in the -- an aspect of the
 19   medical, medical dedicated the hours that they would like
 20   to see people work based on their needs.           Those are really
 21   set by either needs of the facility or working around the
 22   facility schedule, when is the best time to have those
 23   voluntary activities completed.
 24          Q.    Outside of the medical unit, have you played any
 25   direct role in scheduling detainee workers?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 67 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 64
  1          A.    No.
  2          Q.    What about as it relates to detainee worker pay,
  3   have you had any direct involvement in paying detainee
  4   workers or setting pay levels?
  5          A.    No.
  6          Q.    What about staffing levels, have you played any
  7   direct role in creating detainee worker staffing levels?
  8          A.    No.
  9          Q.    If we were to take detainee workers out of the
 10   equation for cleaning at the Northwest Detention Center,
 11   who would clean the pods, for example?
 12          A.    We have policy/procedures in place should there
 13   be a -- a work stoppage, detainees cease to volunteer to
 14   clean stuff, we would -- we would go through an emergency
 15   plan and determine the best method to accomplish the
 16   requirements.
 17          Q.    What if it -- well, let's back up.
 18                That emergency plan, in the scenario of a work
 19   stoppage in cleaning the pods, what is the plan?
 20                MS. MELL:     Object to the form of the question.
 21          A.    The plan is a confidential plan and depending on
 22   many different facets.       I mean, it's a plan.       How it's
 23   actually going to be enacted depends on the situation, how
 24   many workers there are that are not volunteering, what --
 25   what requires to be cleaned.         Obviously some have higher


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                  GEO Objections Foundation, FRE 402, 701, 802.
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 68 of 85
Bruce Scott, Jr.                                                       December 9, 2019

                                                                                 Page 65
  1   priority than others.             If it's just going to be three days,
  2   maybe nobody does it for three days.                        It's hard to
  3   speculate on exactly how you're going to impact an
  4   emergency plan based on the emergency scenario that
  5   unfolds.
  6          Q.      Well, assume for me a month-long work stoppage
  7   in the pods; how would you cope with that scenario?
  8                  MS. MELL:         Object to the form of the question.
  9          A.      I -- I -- I don't know how we would do that.                     We
 10   would open the plan, follow the plan.                        I don't want to
 11   suspect or formulate something when we don't have all the
 12   ins and outs of the details.
 13          Q.      Would you agree with me that detainee workers
 14   are an important part of cleaning the Northwest Detention
 15   Center?
 16                  MS. MELL:         Object to the form of the question.
 17          A.      The -- the ICE contract requires a Voluntary
 18   Work Program, ACA has standards that require a Voluntary
 19   Work Program, they're nonmandatory standards, and the ICE
 20   PBNDS standards have -- have standards, so we just operate
 21   the best we can to meet the standards that are required of
 22   us to meet.
 23          Q.      I understand that, but my question's a little
 24   bit different.
 25                  And my question is simply, do the detainee


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 69 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 66
  1   workers play an important role in keeping the facility
  2   clean?
  3                MS. MELL:     Object to the form of the question,
  4   asked and answered, improper opinion.
  5          A.    We operate a Voluntary Work Program.           Whether
  6   detainees choose to participate or not, that's up to them.
  7          Q.    Do the detainee workers have the ability to
  8   deviate from their job duties listed on their job
  9   description?
 10          A.    Again, as a Voluntary Work Program assignment,
 11   we list out what we would like detainees to do, what they
 12   volunteer for.      It's their choice whether they want to
 13   deviate or not.
 14          Q.    And if a detainee worker deviates from their job
 15   duties, is that cause potentially for termination from
 16   their job assignment?
 17          A.    Well, the -- the standard doesn't, to my
 18   recollection, anything about terminating a job assignment,
 19   but if a -- if a detainee does not meet the expectation of
 20   the cleanliness, and there's another person in the
 21   Voluntary Work Program that wants to, that detainee may opt
 22   out of the Voluntary Work Program, and then based on the
 23   standards, another person would step into that voluntary
 24   work activity.
 25          Q.    Does GEO provide the detainee workers with the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 70 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 67
  1   training they need to do their jobs?
  2          A.    There is a training sheet that each detainee
  3   reads and signs that goes part of their -- their file.
  4          Q.    And this is provided by GEO; correct?
  5          A.    The training form is -- is provided by GEO in
  6   accordance with the ICE standards and any applicable ACA
  7   standards.
  8          Q.    And it's the GEO officers that discuss the form
  9   and any relevant training with the detainee workers;
 10   correct?
 11          A.    Yes.
 12          Q.    GEO provides the detainee workers with the
 13   equipment they need to do their jobs; is that correct?
 14          A.    Any equipment or protective -- personal
 15   protective equipment that is needed, GEO would provide that
 16   for the detainee.
 17          Q.    And detainees must work in the areas designated
 18   by GEO; correct?
 19          A.    Well, the -- the areas are listed out in
 20   accordance with the Voluntary Work Program, and standards
 21   like the PBNDS require certain, as we mentioned before,
 22   hygiene and sanitation, you know, whatever the standard
 23   says, the areas would be kind of laid out in accordance
 24   with meeting the -- the expected outcomes of the standard.
 25          Q.    Well, for example, the laundry workers don't


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 71 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 68
  1   have discretion to fold clothes in the rec yard; is that
  2   right?
  3                 MS. MELL:    Object to the form.
  4           A.    It would not make sense to fold clothes in the
  5   rec yard, but as part of -- part of the laundry duties and
  6   other various -- and outside laundry, but there's other
  7   workers that fold clothes in the Voluntary Work Program.
  8   Those that volunteer for those activities would do them
  9   either in laundry or potentially the housing unit.
 10           Q.    Do you know whether detained persons at the
 11   Northwest Detention Center may seek employment outside the
 12   Northwest Detention Center?
 13           A.    That would be something you'd have to ask ICE.
 14   I -- we don't have any policies, or procedures, or
 15   standards that I know about that.
 16           Q.    In your time with GEO, are you aware of any
 17   detained person working outside the Northwest Detention
 18   Center?
 19           A.    I don't have any knowledge of that.
 20           Q.    Do you play any role in discipline of detained
 21   persons at the Northwest Detention Center?
 22           A.    The only role that I -- I play is reviewing
 23   documentation after the Institutional Disciplinary Panel
 24   Committee before it goes to the file.
 25           Q.    Have you ever worked as a corrections officer


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 72 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 69
  1   within the facility?
  2          A.    No.
  3          Q.    All right, and you mentioned a panel as it
  4   relates to discipline; what panel are you referring to?
  5          A.    The ICE standard requires, the PBNDS standard
  6   requires one of two panels, a Unit Disciplinary Panel or an
  7   IDP, which is Institutional Disciplinary Panel, to be held,
  8   if there is a rule infraction, in accordance with the
  9   standards.
 10          Q.    And which panel proceedings have you been a part
 11   of?
 12          A.    I've not been a part of any of the panel
 13   proceedings.
 14          Q.    But you review them; did I get that right?
 15          A.    I review the forms after the panels have -- have
 16   held their hearings.
 17          Q.    And the form, what form is it that you're --
 18   you're referencing?
 19          A.    It's the -- just we call it the -- the IDP form,
 20   the Institution -- Institution Disciplinary Panel form,
 21   which covers various information related to the hearing.
 22          Q.    Is part of the information covered a
 23   recommendation or finding about discipline to be meted out?
 24          A.    Restate the question, please.
 25          Q.    Sure.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 73 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 70
  1                On the form, does it include a recommendation or
  2   a finding from the panel about the discipline to be issued,
  3   if at all?
  4          A.    Yes.
  5          Q.    And then your review of the form, what is the
  6   purpose of that?
  7          A.    The form requires a facility administrator
  8   signature in accordance with the standards, the ICE
  9   standards.     If the facility administrator is not available
 10   or off, I, as the assistant facility administrator, would
 11   review the form and -- and sign that the disciplinary, and
 12   the hearing, and all that information looks like it has
 13   been followed correctly.
 14          Q.    Has there ever been a time where you've withheld
 15   your signature?
 16          A.    No, but you -- the facility -- on the form, in
 17   accordance with the standards, the facility administrator
 18   could concur or not concur with the panel finding based on
 19   the information.
 20          Q.    Can you tell me about a time, if any, where you
 21   did not concur with the panel finding?
 22          A.    I can't recall any off the top of my head.
 23   There's -- may be some where we did not concur with the --
 24   the panel finding, but I -- I can't recall specifically.
 25   Over the years, there's -- those forms come across the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 74 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 71
  1   desk.    I can't pull out one specifically.
  2                       (Exhibit-352 marked.)
  3                 THE COURT REPORTER:      This is Exhibit-352.
  4                 THE WITNESS:    Thank you.
  5           Q.    Just been handed Exhibit-352.        Please take a
  6   moment to review the document.
  7                 My question to you will be, what are we looking
  8   at?
  9                 MS. MELL:    Counsel, did you -- when you pulled
 10   these, did you look for the ones that were actually signed?
 11                 MR. WHITEHEAD:     I think we've got 200,000 pages.
 12                 MS. MELL:    Because I know that -- I know that
 13   they were in there to be produced.          It would be better to
 14   be using the actual executed copy.
 15                 MR. WHITEHEAD:     Yeah, I would prefer that.         So
 16   if you can direct me to the signed copy, I would -- I would
 17   love to see it --
 18                 MS. MELL:    Okay.
 19                 MR. WHITEHEAD:     -- but if -- in the 200,000 or
 20   so pages that I've reviewed, I may have missed the executed
 21   copy.
 22                 MS. MELL:    Okay.   Yeah, some of these have
 23   highlights.     Okay.
 24                 MR. WHITEHEAD:     Yeah, and those -- for the
 25   record, those are not my highlights.          I don't know where


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 75 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 72
  1   they came from.
  2                MS. MELL:     No, I'm assuming they're -- this
  3   looks like a draft copy of some sort.
  4          A.    Okay, what we're looking at, the title of the
  5   form says it's a GEO Northwest, at the time, Detention
  6   Center policy for Infractions and Disciplinary Sanctions,
  7   policy number 3.3.1, shows an effective date 11-7-2017.
  8   And it is not a -- there's typically signatures on the last
  9   page showing when the annual review was -- was completed
 10   for -- for this document.
 11          Q.    Have you seen policy 3.3.1 before, titled
 12   Infractions and Disciplinary Sanctions?
 13          A.    Yes.
 14          Q.    I want to take a look at page 5 of Exhibit-352.
 15   It says "Sanctions Options for Category II Offenses."
 16                Do you see that?
 17          A.    Yes.
 18          Q.    Now, I understand there are questions about
 19   whether or not Exhibit-352 is in fact the final enacted
 20   policy dealing with infractions and disciplinary sanctions,
 21   but my question to you, as it relates to page 5, is loss of
 22   job, is that a sanction, to your knowledge, for committing
 23   a Category II offense by a detainee worker?
 24          A.    Loss of job is one of the possible sanctions
 25   listed by the ICE Performance-Based National Detention


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
                           GEO Objections
       Case 3:17-cv-05769-RJB  DocumentFoundation,
                                          295 FiledFRE04/24/20 Page 76 of 85
                            402, 701, 802.
Bruce Scott, Jr.                                               December 9, 2019

                                                                          Page 73
  1   Standard, which is where this list comes from, yes.
  2           Q.    And looking at page 7, again with the same
  3   caveat about whether this is in fact the final policy, I'm
  4   just asking for your understanding, is it your
  5   understanding that loss of job can result if a detainee
  6   worker commits a Category III offense?
  7           A.    It is one of the potential sanctions on this
  8   list, which, again, comes from the Performance-Based
  9   National Detention Standards just iterated in this policy.
 10           Q.    And looking at page 9, would you agree that loss
 11   of job is a possible sanction for a Category IV offense?
 12           A.    Yes, it's listed here as a potential sanction
 13   for a Category IV.         And again, this list, though iterated
 14   in 3.3.1, is a requirement of the Performance-Based
 15   National Detention Standards.
 16           Q.    Has a detainee worker ever asked you for a
 17   raise?
 18           A.    Detainees from time to time during rounds have
 19   always said we'd like more money in the Voluntary Work
 20   Program.
 21           Q.    Do you have any understanding of why?
 22                 MS. MELL:       Object to the form of the question.
 23           A.    I have no idea what detainees think.
 24           Q.    Well, tell me as best you can remember a
 25   conversation in which a detainee expressed some


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 77 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 74
  1   dissatisfaction with the dollar a day rate.
  2                MS. MELL:     Object to the form of the question.
  3          A.    I've heard detainees ask for a minimum wage,
  4   I've heard detainees ask for just more money.
  5          Q.    Are you aware of any detainee workers receiving
  6   more than a dollar a day?
  7          A.    The barbershop detainees, because their manner
  8   of work is -- is infrequent, to my recollection, were
  9   enabled to have more than one voluntary assignment.
 10   Whether that or not gave them more than a dollar a day here
 11   or there, I mean, that could be a possibility, but
 12   typically the standard requires compensation at a dollar a
 13   day with not more than one detail in a day.
 14          Q.    And the compensation standard refers to at least
 15   a dollar a day; isn't that right?
 16                MS. MELL:     Object to the form of the question.
 17          A.    The current standard says at least one dollar a
 18   day.
 19          Q.    And that phrase "at least," what does that mean
 20   to you?
 21                MS. MELL:     Object to the form of the question.
 22          A.    That's what the standard says.
 23                There's also language in the contract about
 24   compensation for the Voluntary Work Program that the -- the
 25   government authorizes.       I don't want to speculate on the


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 78 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 75
  1   writer's intent of the standard.         I did not write the
  2   standard.
  3          Q.    I'm asking for your understanding of what the
  4   importance of that phrase "at least" means.
  5                MS. MELL:     Object to the form of the question.
  6          A.    The standard says at least a dollar a day
  7   compensation, so the bare minimum to meet the requirement
  8   of the standard, one dollar a day can be the compensation
  9   for the Voluntary Work Program.
 10          Q.    Now, as you read that phrase, "at least one
 11   dollar a day," do you read that as prohibiting GEO from
 12   paying more than a dollar a day?
 13                MS. MELL:     Object to the form of the question.
 14          A.    Again, the -- the framers of that contract, I
 15   don't want to speculate on their thoughts or
 16   interpretations.      That's why we have a contracting officer
 17   that looks at those kind of things and makes those kind of
 18   determinations.
 19          Q.    Again, though, I'm asking for your
 20   interpretation.      That phrase "at least a dollar a day," do
 21   you read that as prohibiting GEO from paying detainee
 22   workers more than a dollar a day?
 23                MS. MELL:     Object to the form of the question.
 24          A.    There's other areas of the standard that -- that
 25   relate to your question.        The at least a dollar a day, my


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 79 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 76
  1   understanding is the bare minimum, we have to provide at
  2   least one dollar a day for compensation in the Voluntary
  3   Work Program.
  4          Q.    Are there other areas of the PBNDS that you're
  5   thinking of that mandate only a dollar day?
  6          A.    The only other area that I'm recalling off the
  7   top of my head, there's an area that says a detainee -- a
  8   detainee in the Voluntary Work Program can only do one
  9   assignment a day.
 10          Q.    And you said that it's the contracting officer
 11   that has better insight into the meaning of the contract;
 12   did I get that right?
 13          A.    Well, I don't know if I said those words.              I
 14   don't think I did.
 15          Q.    How would you phrase it?
 16                I certainly don't want to put words in your
 17   mouth; that's not my intention.
 18                MS. MELL:     Object to the form of the question.
 19          A.    What is the question?
 20          Q.    You said something about the contracting officer
 21   playing some role in understanding the meaning of the
 22   contract, and my question was, did I get that right?
 23                Sounds like from Counsel's objection, no, so I'm
 24   asking you to help me explain.
 25          A.    Okay, I'm still not hearing a question, sir;


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 80 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 77
  1   what is the question?
  2          Q.    Who is the contracting officer?
  3          A.    The contracting officer is Jack and -- Jackie
  4   Duncan-Murray.
  5          Q.    What does Jackie Duncan-Murray do as the
  6   contracting officer?
  7          A.    I know she's an ICE employee.         I don't know her
  8   job description or what she does.
  9          Q.    And from the GEO side of things, who interfaces
 10   with Jackie Marie -- or Jackie Duncan about the meaning of
 11   the ICE contract?
 12          A.    Jackie Duncan-Murray typically associates and
 13   refers to the facility administrator on contracting issues.
 14          Q.    Is there anyone else that works directly with
 15   Jackie Duncan-Murray -- Murray?
 16          A.    I've talked with her from time to time, but
 17   typically her communications go directly to the facility
 18   administrator.
 19          Q.    And your conversations with her, what have they
 20   been about?
 21          A.    Just needing -- give -- give these papers -- can
 22   you walk these down to the facility administrator?             When's
 23   the next audit?      When -- you know, just business stuff
 24   really.     Have you seen this documentation?        You know, just
 25   normal day-to-day business type stuff.


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 81 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 78
  1           Q.    Have there been periods, that you're aware of,
  2   where there's been a facilitywide strike by detainee
  3   workers?
  4           A.    Not a facilitywide one, no.
  5           Q.    Are there specific units or jobs that -- that
  6   you're thinking of where a strike may have occurred?
  7           A.    We have had at times where detainees have chosen
  8   not to participate in the Voluntary Work Program over a
  9   weekend, maybe two or three days sometimes, maybe four
 10   days.
 11           Q.    Are you aware of any period where there's been a
 12   month long strike facilitywide?
 13           A.    No.
 14           Q.    And as best you can remember, there have been
 15   strikes here or there maybe lasting two or three days, but
 16   none that you remember lasting longer than that?
 17           A.    Yeah, none lasting or -- or not facilitywide.
 18   It's intermittent detainees that choose not to participate
 19   in the Voluntary Work Program.
 20           Q.    Can you tell me the last time that you're aware
 21   of a strike occurring?
 22           A.    I can't recall any specific dates.         The last one
 23   I remember, in food service we didn't have all -- all of
 24   the workers come down, we had some workers come down, but
 25   not -- not the normal group of workers that come down for


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 82 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 79
  1   the -- the voluntary work in the kitchen.
  2                MR. WHITEHEAD:       All right, let's take a quick
  3   break.
  4                THE VIDEOGRAPHER:       Going off the record.      The
  5   time is 12:08.
  6                       (Recess at 12:08 p.m.)
  7                       (Reconvened at 12:11 p.m.)
  8                THE VIDEOGRAPHER:       Back on the record.      The time
  9   is 12:11.
 10          Q.    Mr. Scott, I know some of my questions may have
 11   been pointed today, but have I been fair with you?
 12                MS. MELL:     Object to the form.
 13                And you don't need to answer that.
 14                We're done.     Let's go.
 15                MR. WHITEHEAD:       I'm done.
 16                THE VIDEOGRAPHER:       This is the end of media two
 17   and adjourns this deposition.         The time is 12:11.
 18                MR. WHITEHEAD:       We'll order.    I'm sure they'll
 19   reserve.
 20                THE COURT REPORTER:       Copy for you?
 21                MS. MELL:     Yes.
 22                       (Deposition adjourned at 12:11 p.m.)
 23                       (Signature reserved.)
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 83 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 80
  1                              S-I-G-N-A-T-U-R-E
  2
  3
  4                    I declare under penalty of perjury under
  5     the laws of the State of Washington that I have read
  6     my within deposition, and the same is true and
  7     accurate, same and except for changes and/or
  8     corrections, if any, as indicated by me on the CHANGE
  9     SHEET flyleaf page hereof.         Signed in...............,
 10     WA, on the........day of................, 2019.
 11
 12
 13
 14                                 ..........................
 15                                 BRUCE A. SCOTT JR.
 16                                 Taken: Monday, December 9, 2019
 17
 18
 19
 20
 21
 22
 23
 24
 25     Keri A. Aspelund


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 84 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 81
  1
                              C-E-R-T-I-F-I-C-A-T-E
  2
  3    STATE OF WASHINGTON )
  4                             )   ss.
  5    COUNTY OF THURSTON       )
  6
                   I, the undersigned Registered Professional
  7    Reporter and Certified Court Reporter, hereby
       certify that the foregoing deposition upon oral
  8    examination was taken stenographically before me and
       transcribed under my direction;
  9
 10                That the witness was duly sworn by me,
       pursuant to RCW 5.28.010, to testify truthfully; that the
 11    transcript of the deposition is a full, true, and correct
       transcript to the best of my ability; that I am neither
 12    attorney for, nor a relative or employee of, any of the
       parties to the action or any attorney or counsel employed
 13    by the parties hereto, nor financially interested in its
       outcome.
 14
 15                I further certify that in accordance with CR
       30(e), the witness was given the opportunity to examine,
 16    read, and sign the deposition, within 30 days, upon its
       completion and submission, unless waiver of signature was
 17    indicated in the record.
 18
                   IN WITNESS WHEREOF, I have hereunto set
 19    my hand this 19th day of December, 2019.
 20
 21
 22
                    __________________________________________
 23
                    NCRA Registered Professional Reporter
 24                 Washington Certified Court Reporter No. 2661
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 3:17-cv-05769-RJB Document 295 Filed 04/24/20 Page 85 of 85
Bruce Scott, Jr.                                           December 9, 2019

                                                                     Page 82
  1
  2                    SEATTLE DEPOSITION REPORTERS, LLC
  3                     600 UNIVERSITY STREET, SUITE 320
  4                             SEATTLE, WA 98101
                                  (206) 622-6661
  5
                               C-H-A-N-G-E     S-H-E-E-T
  6
        PLEASE MAKE ALL CHANGES OR CORRECTIONS ON THIS SHEET,
  7     SHOWING PAGE, LINE AND REASON.
  8     ----------------------------------------------------
        PAGE LINE      CORRECTION AND REASON
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24                                 __________________________
                                    BRUCE A. SCOTT JR.
 25                                 TAKEN: Monday, December 9, 2019


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
